Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 5-7, 9-10 are objected to because of the following informalities: 
	Claims 1, 5-7, 9-10, “power receiving apparatus “should be – power receiver— or – power receiver apparatus—
	Claims 1, 5-7, 9-10, “power transmitting apparatus “should be – power transmitter— or – power transmitter apparatus—
	Claim 1, line 5, “a power receiving apparatus” should be – the power receiver—
	Claim 1, line 7, line 11, “power received” should be – the power wirelessly received—
	Claim 6, line 2-3, “power transmission” should be – the power transmission—
	Claim 6, line 4, “received power” should be – the power wirelessly received—
Claim 7, line 3, “WPC” should be --Wireless Power Consortium (WPC)—
Claim 7, line 4, “since termination of power transmission” should be – since the termination of the power transmission—
Claim 9, line 6, “a power receiving apparatus” should be – the power receiver—
Claim 9, line 8, line 11, “power received” should be – the power wirelessly received—
Claim 10, line 7, “a power receiving apparatus” should be – the power receiver—
Claim 9, line 9, line 12, “power received” should be – the power wirelessly received—
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first measurement unit configured to measure,” “a first request unit configured to request, “ “a second measurement unit configured to measure,” “ a second request unit configure to request,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This element “a first measurement unit” is interpreted under 35 U.S.C. 112(f) as the control unit 201 in Fig. 2 that has a measurement function for measuring power consumption.” Based on para [0025] of applicant’s specification.
The element “a first request unit” is interpreted under 35 U.S.C. 112(f) as “a first Control Error Packet” based on para [0052] applicant’s specification (“The power receiving apparatus 102 then periodically transmits (F318) a CE packet, which is a packet requesting adjustment of transmitted power in accordance with variation of power consumption of the load “).
The element “a second request unit” is interpreted under 35 U.S.C. 112(f) as “an EPT( restart ) packet”  based on para [0065] applicant’s specification ( “where the determination unit 202 has determined that the re-Calibration process is necessary (F324, YES at S402), an EPT(Restart) packet that requests for temporal termination of power transmission to the power transmitting apparatus 100, and that also requests to restart transmission of the Digital Ping after a certain time period has elapsed, is transmitted to the power transmitting apparatus 100 (F325, S403). Accordingly, it is possible to request a re-Calibration process.”)


Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a second measurement unit configured to measure” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the para [0025] of specification states “the control unit 201 has a function (arrow 210) for measuring power consumption of a load (the charging unit 209 and the battery 207) by observing the output voltage and the output current of the voltage control unit 211.” Therefore, the control unit can be used to map “a first measurement unit.” However, the specification does not disclosure any particular structure, either explicitly or inherently to function as “a second measurement unit (which is different from the first measurement unit) to measure a second received voltage value.”  For examination purpose, “the second measurement unit “has been interpreted as same as the “the first measurement unit,” which is the control unit 201 in Fig. 2
 	Claim limitation “a determination unit configured to determine” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of determining whether or not a calibration process is necessary is performed by “determining.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the term “determining” is not adequate structure for performing the noise removal because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “determining” refers can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-8 are rejected for the same reason, because they depend on claim 1.

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claim 1-8 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure as “a second measurement unit configured to measure a second received voltage” and “a determination unit configured to determine… whether or not a calibration is necessary.”
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)
Claims 2-8 are rejected for the same reason, because they depend on claim 1.



  Allowable Subject Matter 
6. Claims 9-10 are allowed
The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 9 or claim 10, 

Watanabe (US20170093214A1) teaches a control method of a power receiving apparatus, the method comprising: measuring a first received voltage value ( Vrect, [0017] S206, Fig. 6(based on power wirelessly received from a power transmitting apparatus( 20, Fig. 3), wherein the power transmitting apparatus has a detection function ( TX in Fig. 2 that can measure the power loss) for detecting an object ( see [0041] foreign objection detection) as being different from a power receiving apparatus, based on a difference between power transmitted by the power transmitting apparatus and power received by the power receiving apparatus ( e.g., Fig. 2, Ploss -PTx-PRx, Fig. 2); requesting the power transmitting apparatus to adjust the transmitted power( S216 CE packet, the CE packet indicates an error between a rectified voltage generated by the power receiver 300 and a target value thereof[0046]);
measuring a second received voltage value based on power received from the power transmitting apparatus after the requesting is performed( S220, which happens after S 216, Fig. 6).

However, the prior art of record fails to teach or suggest determining whether or not a calibration process pertaining to the detection function is necessary, based on details of an adjustment of the transmitted power and the difference between the first received voltage value and the second received voltage value in combination of other limitations of the claim.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roy (US 20140111154 A1) teaches a FOD detection system may have been only calibrated with a baseline for sensor readings at a specific power transfer level (e.g., 3 kW). It is understood that the FOD detection system may have been calibrated with a baseline for sensor readings specific power transfer levels of 0.5 kW (e.g., 1 kW, 2 kW, 3 kW, 4 kW, 5 kW, 6 kW, 8 kW, 10 kW, 15 kW, 20 kW, 50 kW).

Park (US11086042B2) teaches by adaptively calibrating reference quality factor accuracy based on a determination as to a possibility that a foreign object determined in a ping phase is present. The wireless power transmission apparatus may compare the measured strength of I_rail with a predetermined reference current value I_threshold and determine a possibility that the foreign object is present (S1303) If the measured strength of I_rail is less than the predetermined reference current value I_threshold as the result of comparison, the wireless power transmission apparatus may determine that a possibility that the foreign object is present is high.
Gregg (US20110270561A1) teaches   If the TX POWER measurement has a value that lies between the first and second sets of limits, the test station may be flagged for recalibration. If the TX POWER measurement has a value that lies outside of the second set of limits, the test station may be labeled as unhealthy and can be shut down or otherwise taken offline until it is recalibrated.
KOMORIYA (US20210057925A1) teaches , the TX 100 causes a transition to the Calibration phase (S711). Upon receipt of an ACK from the TX 100 in response to the Specific Request transmitted in 803, the RX 200 causes a state transition to the Calibration phase (S910).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836